Citation Nr: 1124329	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  11-03 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for hepatitis.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a May 2010 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).

A claim of entitlement to service connection for diabetes mellitus has been raised in the record and has not yet been adjudicated by the RO.  As such, it is referred back for appropriate action.

The underlying issue of service connection for hepatitis is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An unappealed August 2007 rating decision denied service connection for hepatitis. 

2.  The additional evidence received since the time of the final August 2007 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for hepatitis, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision of the Huntington RO is final.  38 U.S.C.A.      § 7105 (West 2002); 38 C.F.R. §§ 3.104, 19.32, 20.302(a), 20.1103 (2010).

2.  Evidence submitted since August 2007 to reopen the claim of entitlement to service connection for hepatitis is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations require that upon the submission of a substantially complete application for benefits, VA must notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the regulations define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Considering the present case in light of the above criteria, and in view of the favorable disposition as to the only issue being finally decided at this time, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished. 

Analysis 

The Veteran's claim for hepatitis was previously denied on the merits in an August 2007 RO rating decision. The RO based its denial on a determination that although the service treatment records (STRs) revealed treatment for infectious hepatitis, there was no evidence of a current diagnosis of hepatitis.  Nor was there any indication that hepatitis has been present from the time of service, as infectious hepatitis is considered to be acute and transitory.  

Because the Veteran did not appeal the August 2007 RO rating decision, it became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.  In March 2010, the Veteran submitted a request to reopen the previously denied claim of service connection for hepatitis. 

In general, a final decision may be reopened by the submission of new and material evidence.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  "New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998). 

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The Code of Federal Regulations defines "new" evidence as evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  The evidence associated with the claims file following the August 2007 rating decision includes VA examination records, private insurance records, and statements from the Veteran and his wife in support of his claim.  Specifically, a statement from the Veteran's private insurance provider, in connection with his August 2009 treatment at WVU Hospitals, includes a diagnostic code for unspecified viral Hepatitis C.   Additionally, records associated with an April 2010 VA examination indicate the presence of antibodies for Hepatitis A and Hepatitis B.  This evidence is new evidence because it was not before the adjudicator in August 2007, and is not duplicative of other evidence in the record at that time. 

The Code of Federal Regulations defines "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The evidence discussed above, from the insurance statement and VA examination, indicate the possible presence of a current disorder.  This information is material evidence, because it relates to the unestablished issue of whether the Veteran has a current diagnosis of hepatitis that can be service connected.  

The Board accordingly finds that new and material evidence has been received to reopen the claim.  Based on the foregoing, the requirements to reopen the Veteran's claims have been met. To this extent, the appeal is allowed.


ORDER

As new and material evidence has been received, the Veteran's claim of service connection for hepatitis is reopened.


REMAND

The Board's decision above reopened the claim of service connection for hepatitis.  Upon review, the Board finds that remand is necessary for further evidentiary development, as will be discussed below.
	
As with initial claims, when a claim has been reopened, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Again, the record shows a finding of hepatitis in service, and the March 2010 VA examination indicates the presence of Hepatitis A and B antibodies.
Moreover, while the VA examiner provided a negative nexus opinion as to Hepatitis A, he made no comment with respect to Hepatitis B.  Additionally, as will be explained below, his opinion was made without the benefit of other medical evidence, which the record suggests is outstanding.

In March 2010, the Veteran signed a waiver to release records pertaining to his treatment at WVU Hospitals.  However, there is no indication that the RO requested these treatment records and they are not included in the record.  In failing to request treatment records from WVU Hospitals in relation to the Veteran's possible diagnosis of Hepatitis C, the RO did not fulfill its duty to assist the Veteran in the development of the claim.  Additionally, there is no indication in the record that the RO informed the Veteran that it failed to obtain such records, which would have provided him the opportunity to obtain them himself or to provide copies.

The March 2010 record release waiver terminated 180 days after signing, and therefore is no longer in effect.  In order to obtain the WVU Hospital records, a new record release waiver must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a new release of information waiver from the Veteran for medical records regarding his treatment at WVU Hospitals.

2.  After obtaining the release of information waiver, request any and all records from WVU Hospitals pertaining to the Veteran.

3.  If the RO is unable to obtain records from WVU Hospitals, it should inform the Veteran so that he may attempt to obtain such records himself.

4.  After any records have been obtained, or after it is clear any additional records cannot be procured, return the claims file to the VA examiner who evaluated the Veteran in April 2010.  If that examiner is not available, then another comparably qualified examiner may respond in his place.  The examiner should identify any current strains of hepatitis and opine as to each whether it is at least as likely as not related to the Veteran's service.  All opinions should be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

5.  Readjudicate the claim of service connection for hepatitis.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Department of Veterans Affairs


